> EXHIBIT 10.2
> 
> EMPLOYMENT AGREEMENT
> 
>            THIS AGREEMENT ("Agreement") made this 9th day of September, 2002,
> by and between Teltronics, Inc., a Delaware corporation with its principal
> office at 2150 Whitfield Industrial Way, Sarasota, Florida 34243 ("Company"),
> and Rob Ramey, an individual residing at, 1637 Liscourt Drive, Venice, Florida
> 34292 ("Employee").
> 
> W I T N E S  S E T H:
> 
>            WHEREAS, the Company desires to obtain Employee's abilities and
> efforts in contributing to the Company's growth and success; and
> 
>            WHEREAS, Employee desires to accept employment with the Company and
> the Company desires to employ the Employee.
> 
>            NOW, THEREFORE, in consideration of the mutual covenants and
> agreements hereinafter set forth, and other good and valuable consideration,
> the receipt and adequacy of which are hereby acknowledged, the parties hereto
> hereby agree as follows:
> 
>            1.     Term of Employment
> 
>                  (a)     Subject to the terms and conditions of this
> Agreement, the Company hereby employs, and Employee hereby accepts employment
> with the Company for a period of three (3) years commencing on the date of
> this Agreement which will be renewable for an additional (3) year period
> unless either Employee or Company sends notice of non-renewal to the other at
> least thirty days prior to the expiration date of the term or renewal term,
> unless the term or any renewal term is earlier terminated as hereinafter
> provided.
> 
>                  (b)     Notwithstanding paragraph 1(a) above, this Agreement
> shall terminate prior to the stated expiration date upon the occurrence of any
> of the events described in paragraph 4(a) of this Agreement.
> 
> --------------------------------------------------------------------------------
> 
>            2.     Duties of Employee
> 
>                  (a)     During the term of this Agreement, Employee shall
> serve the Company full time and devote to the Company his full and exclusive
> time, attention and energies as Vice President Manufacturing Operations of the
> Company, with primary responsibility as part of the Company's Senior
> Management for all of the management aspects of the Company's manufacturing
> business ("Core Responsibilities") and shall perform such other duties
> relative to his employment and discharge such responsibilities as shall be
> assigned to him by the Company, in a faithful manner and to the best of his
> ability. Employee agrees that during the term of this Agreement, he shall not
> serve without prior written authorization as a director, officer, stockholder,
> proprietor, employee, joint venture, consultant, investor, participant, or
> otherwise, in any other business. The foregoing shall not preclude the
> Employee from devoting reasonable time to civic, cultural and charitable
> affairs.
> 
>                  (b)     The Board of Directors of the Company reserves to
> itself the right from time to time to designate the officers of the Company
> and to assign the duties and responsibilities of the employees and officers of
> the Company, including without limitation, the office, if any, held by
> Employee. In this regard, the Board or Directors may from time to time assign
> additional duties to Employee, and may from time to time assign to other
> employees or officers of the Company duties now discharged by Employee
> provided, if the Company removes any of Employee's Core Responsibilities and
> Employee is not promoted, the such action shall be deemed a termination under
> 4 (a) (iv).
> 
>            3.     Compensation and Benefits
> 
>                  (a)     Subject to withholding and social security taxes and
> all other required deductions, the compensation to be paid during the term of
> this Agreement by the Company for the services performed by Employee shall be
> a salary of $132,000 per annum, payable in equal bi-weekly equal instalments
> ("Salary"). Such compensation
> 
> --------------------------------------------------------------------------------
> 
> shall be reviewed with Employee annually and adjustments shall be made to the
> compensation based on the Employee's annual performance review. In addition,
> Employee shall be eligible to participate in any performance based incentive
> compensation plan which may be established by the Company after Business Plans
> and Budgets are finalized under which incentive compensation will be
> determined from the net income of the Company if mutually acceptable results
> are attained by Employee. In addition Employee will be eligible for a
> "Commission Plan" based on the sales revenue of the Contract Electronic
> Manufacturing Business.
> 
>                  (b)     Employee shall be eligible for vacation in accordance
> with the Company's vacation policy in effect on the date of this Agreement
> which will include a minimum of three weeks vacation per year.
> 
>                  (c)     Employee shall be eligible to participate under and
> in accordance with any and all health or medical benefit, 401K Savings,
> Employee Stock Purchase and life insurance plans which the Company now or
> hereafter may provide to its salaried employees. The plans currently provide
> for the following:
> 
>                             (i)     Health and dental after thirty (30) days
> of employment subject to any conditions and/or exclusions required by the
> insurer of the benefits.
> 
>                             (ii)     Group life insurance policy death benefit
> of $50,000 at the cost of the Company with the option at Employee's cost to
> increase the benefit (subject to approval by the insurer) to an amount equal
> to five (5) times Employee's Salary, not to exceed $500,000.
> 
>                             (iii)     Participation in the Company
> administered 401K Plan after ninety (90) days of employment with the Company.
> 
>                  (d)     The Company shall reimburse Employee for reasonable
> expenses, including, without limitation, business travel and entertainment
> expenses.
> 
> --------------------------------------------------------------------------------
> 
>                  (e)     Automobile allowance of four hundred dollars ($400)
> per month ($184.62 bi-weekly).
> 
>                  (g)     In addition to the above, Employee shall be eligible
> to receive options covering 45,000 shares of the Company's common stock under,
> in accordance with and subject to the terms of the Teltronics Incentive Stock
> Option Plan, as amended from time to time in 2001 and may be considered for
> additional options based on performance of the Employee.
> 
>            4.     Termination
> 
>                  (a)     This Agreement and all rights of Employee under this
> Agreement shall terminate upon any of the following events:
> 
>                             (i)     Resignation and/or discontinuance of
> services by the Employee whether by death, mental or physical disability or
> otherwise;
> 
>                             (ii)     Notice of termination sent to the
> Employee by the Company at any time for malfeasance, misconduct, wilful
> disobedience to the directives of the Company, or failure to perform any of
> the terms and conditions of Sections 5, 6 and 7 of this Agreement; or
> 
>                             (iii)     Notice of termination sent to the
> Employee by the Company at any time for failure to adequately perform, in the
> Company's judgment, the services, duties and responsibilities assigned to
> Employee by the Company, whether or not such failure is intentional.
> 
>                             (iv)     Notice of termination sent to the
> Employee by the Company at any time without cause.
> 
>                  (b)     In the event of termination under subparagraphs
> 4(a)(i) or 4(a)(ii) and 4(a)(iii) of this Agreement, the compensation payable
> under paragraph 3(a) of this Agreement shall immediately cease and be
> pro-rated as of the date of termination. All other rights and benefits of
> Employee shall immediately cease as of the date of termination.
> 
> --------------------------------------------------------------------------------
> 
>                  (c)     In the event of termination under subparagraph
> 4(a)(iv) of this Agreement, Employee shall continue to receive Salary payable
> under subparagraph 3(a) of this Agreement for a period of twelve (12) months
> paid bi-weekly. The Employer will also cover health insurance benefits for the
> Employee and his family for a period of twelve (12) months. All other rights
> and benefits of Employee shall immediately cease as of the date of
> termination. The twelve (12) month salary continuation described in this
> paragraph 4(c) is subject to Employee's agreement and representation to the
> Company that if Employee should elect to resign, Employee shall provide not
> less than ninety (90) days prior notice or notice mutually agreed upon by
> Employer and Employee if Employee voluntarily resigns under Section 4(a)(i).
> 
>            5.     Disclosure and Assignment of Intellectual Property
> 
>                  (a)     Employee agrees that any Intellectual Property (as
> hereinafter defined) that he, alone or with others, may conceive, develop,
> make or perfect, in whole or in part, during the term of this Agreement and
> with respect to Intellectual Property arising out of Employee's employment
> hereunder for a period of six (6) months after any termination of his
> employment, which relate to the Company's business, or that he, alone or with
> others, may conceive, develop, make or perfect, in whole or in part, in the
> performance of the duties of his employment by the Company, shall be promptly
> and fully disclosed in writing by the Employee to the Company. All of the
> right, title and interest in and to any Intellectual Property shall be and
> hereby is assigned exclusively to the Company or its nominee regardless of
> whether or not the conception, development, marketing or perfection of such
> Intellectual Property involved the use of the Company's time, facilities or
> materials and regardless of where such Intellectual Property may be conceived,
> made or perfected, and shall become the sole property of the Company or its
> nominee. For purposes hereof, the term "Intellectual Property" shall mean
> inventions, discoveries, ideas, concepts, systems, works, trade secrets,
> know-how, intellectual property, software, software protocols,
> 
> --------------------------------------------------------------------------------
> 
> software documentation, products, processes or improvements or modifications
> of current products, processes or designs, or methods of software development,
> manufacture, distribution, management or otherwise (whether or not covered by
> or able to be covered by a patent or copyright) which relate to the business
> of the Company and/or its affiliates.
> 
>                  (b)     The Employee agrees to execute and deliver all
> documents and do all acts which the Company shall deem necessary or desirable
> to secure to the Company or its nominee the entire right, title and interest
> in and to applications for any United States and/or Foreign Letters Patent or
> Certificates of Copyright Registration in the name of or for the benefit of
> the Company or, in the discretion of the Company, in the Employee's name,
> which patents and copyrights shall then be assigned by the Employee to the
> Company. Any document described above which is prepared and filed pursuant to
> this paragraph, shall be so prepared and filed at the Company's expense.
> Employee and the Company agree that wherever and whenever possible, any such
> document shall be in the name of and executed by the Company but if it is
> necessary for such document to be in the name of and executed by the Employee
> and the Employee is unwilling or unable to execute such document, the Employee
> hereby irrevocably appoints the President of the Company, or his successor, as
> his attorney-in-fact, with authority to execute for him and on his behalf, any
> and all assignments, patent or copyright applications, or other instruments
> and documents pursuant to subparagraph 5(a) above.
> 
>                  (c)     The Company shall have no obligation to use, attempt
> to protect by application for Letters Patent or Certificates of Copyright
> Registration or promote any of the Intellectual Property; provided, however,
> that the Company, in its sole discretion, may (in addition to the compensation
> described in paragraph 3(f) above) reward the Employee for any especially
> meritorious contributions in any manner it deems appropriate or may provide
> the Employee with full or partial releases as to any subject matter
> contributed by the Employee in which the Company is not interested.
> 
> --------------------------------------------------------------------------------
> 
>            6.     Covenant Not to Disclose Confidential Information
> 
>                 The Employee acknowledges that during the course of his
> employment with the Company he has or will have access to and knowledge of
> certain information and data which the Company considers confidential and that
> the release of such information or data to unauthorized persons would be
> extremely detrimental to the Company. As a consequence, the Employee hereby
> agrees and acknowledges that he owes a duty to the Company not to disclose,
> and agrees that without the prior written consent of the Company he will not
> communicate, publish or disclose, to any person anywhere or use, any
> Confidential Information (as hereinafter defined). The Employee will use his
> best efforts at all times to hold in confidence and to safeguard any
> Confidential Information from falling into the hands of any unauthorized
> person and, in particular will not permit any Confidential Information to be
> read, duplicated or copied except as necessary to perform his duties
> hereunder. Any copies of Confidential Information authorized hereunder shall
> also be Confidential Information. The Employee will return to the Company all
> Confidential Information in the Employee's possession or under the Employee's
> control, when the duties of Employee no longer required the Employee's
> possession thereof, or whenever the Company shall so request, and in any event
> will promptly return all such Confidential Information if the Employee's
> relationship with the Company is terminated for any reason and will not retain
> any copies thereof. For purposes hereof, the term "Confidential Information"
> shall mean any information or data used by or relating to the Company and/or
> its affiliates that is not known generally to the industry in which the
> Company and/or its affiliates are or may be engaged including, without
> limitation, any and all trade secrets, confidential or proprietary data or
> information relating to their business and products, price lists, customer
> lists, processes, procedures or standards, know-how, manuals, business
> strategies, records, drawings, specifications, designs, financial information,
> or
> 
> --------------------------------------------------------------------------------
> 
> data which the Company advises the Employee should be treated as Confidential
> Information.
> 
>            7.     Non-Solicitation
> 
>                 Employee agrees that during his employment by the Company and
> for a period of one (1) year after the termination of Employee's employment by
> the Company for any reason, Employee will not directly or indirectly:
> 
>                  (a)     solicit or divert or attempt to solicit or divert the
> business of any clients or customers or accounts, or potential clients,
> customers or accounts, of the Company and/or its affiliates.
> 
>                  (b)     entice or induce or in any manner influence, or
> attempt to entice, induce or in any manner influence, any person who is or
> shall be in the employ of or providing services to the Company and/or its
> affiliates to leave such employ or discontinue services to them for the
> purpose of engaging in a business which may be in competition with their
> business.
> 
>                 In the event of a breach or threatened breach by Employee of
> the provisions of this paragraph 7, the Company shall be entitled to specific
> performance of this paragraph and an injunction restraining Employee from so
> soliciting customers, clients, accounts, employees, funding sources or
> contractors of the Company. Nothing herein shall be construed as prohibiting
> the Company from pursuing any other remedies available to the Company at law
> or in equity for such breach or threatened breach, including recovery of
> damages from Employee.
> 
>            8.     Notices
> 
>                 All notices by any party to the other party hereunder shall be
> in writing and shall be deemed received when delivered personally, or sent by
> registered or certified mail, return receipt requested, addressed to the other
> party as follows, or at such other place as the other party may from time to
> time designate by written notice:
> 
> --------------------------------------------------------------------------------
> 
>   If to the Company: Attn:  President
> Teltronics, Inc.
> 2150 Whitfield Industrial Way
> Sarasota, Florida 34243   If to Employee: Rob Ramey
> 1637 Liscourt Drive
> Venice, Florida 34292
> 
>            9.     General
> 
>                  (a)     This Agreement shall constitute the entire agreement
> of Employee and the Company as to subject matter of this Agreement and shall
> supersede any and all prior agreements and understandings, whether oral or in
> writing.
> 
>                  (b)     This Agreement shall be binding upon Employee and the
> Company, and shall be governed and construed in accordance with the laws of
> the State of Florida.
> 
>                  (c)     The headings in this Agreement are included only for
> convenience of reference and shall not affect the construction of this
> Agreement.
> 
>                  (d)     This Agreement may not be modified or amended orally
> or by course of conduct, but rather may be modified or amended only by a
> writing duly executed by each of Employee and the Company.
> 
>                  (e)     This Agreement is an agreement for personal services
> and the rights, obligations, duties and interest of Employee hereunder may not
> be sold, transferred, assigned, pledged or hypothecated.
> 
>                  (f)     No waiver at any time of any provision of this
> Agreement shall be deemed a waiver of any other provision of this Agreement at
> that time or a waiver of that or any other provision at any other time.
> 
>                  (g)     The prevailing party in any litigation shall be
> entitled to recover from the non prevailing party all of its fees and costs,
> including attorneys fees and expects fees and costs through all phases of
> litigation including collection, in addition to any other remedy
> 
> --------------------------------------------------------------------------------
> 
>            IN WITNESS WHEREOF, the Employee and the Company have duly executed
> this Agreement the day and year first above written.
> 
>   Teltronics, Inc.
> 
> By: /s/ Ewen R. Cameron
> 
> --------------------------------------------------------------------------------
> 
> Ewen R. Cameron, President
> 
> By:
> 
> /s/ Robert B. Ramey
> 
> --------------------------------------------------------------------------------
> 
> Rob Ramey, Employee